CULPEPPER, Judge.
JUDGMENT AS TO SUBSTITUTED PARTY DEFENDANT
One of the defendants, Mrs. Gladys Boagni Waterbury, died shortly before the rendition of our original decision herein on December 5, 1968. Our judgment is therefore a nullity insofar as it casts the deceased, Carrol v. Zurich, 200 So.2d 765 (La.App., 3rd Cir. 1967).
Pursuant to Rule XIII, Section 1, of the Uniform Rules of the Courts of Appeal of the State of Louisiana, the attorney for the estate of Mrs. Gladys Boagni Waterbury has filed a motion in these proceedings showing that Mr. Robert L. Waterbury has been appointed dative testamentary executor in Suit No. 14,553 on the Docket of the Twenty-seventh Judicial District Court for the Parish of St. Landry and, as such, should be substituted as a party defendant in this proceeding in the place of the said deceased party.
Considering the motion and the showing made, it is now ordered that Mr. Robert L. Waterbury, dative testamentary executor of the estate of Mrs. Gladys Boagni Waterbury, is now substituted as a party defendant in this proceeding in the place and stead of the deceased party, Mrs. Gladys Boagni Waterbury.
*717It is further ordered, adjudged and decreed that, for the reasons set forth in our original decision rendered herein on December 5, 1968, there be judgment herein in favor of Whitehall Oil Company, Inc. and against Mr. Robert L. Waterbury, as dative testamentary executor of the estate of Mrs. Gladys Boagni Waterbury, in the sum of $152.27, together with legal interest thereon from the date of judicial demand until paid and all costs in the trial and appellate courts.
Judgment reversed and rendered against substituted party defendant.